Title: From Thomas Jefferson to Albert Gallatin, 30 March 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     
                        
                           30 Mch. 1808
                        
                     
                  
                  
                  
                  
                     
                        
                           
                              
                              A Bill supplementary to the several acts for laying an embargo on vessels Etc.
                           
                           
                              for vessels coming down rivers Etc. 
                              
                                  Be it enacted Etc that it shall not be lawful for any vessel laden with provisions or lumber to pass by or depart from any port of entry of the US. without examination and a special license from the Collector of the customs of such port, nor shall any vessel be so laden on any part of the coasts or shores of the US. without the limits of any port of entry until previously examined by some person authorised by the nearest Collector of the customs, and a special license from the said Collector to be so laden and to depart according to her lawful destination on pain of incurring the same penalties and forfietures as if the said lading had been exported contrary to the tenor of the acts for laying an embargo Etc. and it shall be lawful for all officers of the revenue and of the armed vessels of the US. to bring to and examine all vessels suspected to be laden with provisions or lumber, and to have departed or to be about to depart without having obtained such licence, and on examination & probable grounds to sieze and place the same under a due course of legal enquiry.
                           
                           
                              for Passama-quoddy & St. Mary’s & the secret coves & inlets of the coast.
                              
                                  And be it further enacted etc. that wheresoever in any port or on the coasts or shores of the US. elsewhere a collection of provisions or of lumber shall be made or making which is suspected to be intended for exportation contrary to the provisions of the sd laws for laying an embargo, it shall be lawful for the Collector of the same port or of the nearest port by any agent to be appointed by him to have the same deposited, if provisions, in warehouses to be approved by him & to be duly secured by lock the key of which shall remain with such agent, or if lumber, then to be placed under a sufficient guard by day & night, the expence of which shall be paid by the owner of such lumber or be levied by sale of a sufficient part thereof, and not to permit the sd provisions or lumber to be removed but to such other places and on such conditions as shall in his judgment sufficiently guard against their being exported contrary to the provisions of the said acts.   and the said Collectors and agents shall in all cases within the purview of this act be governed by such regulations as shall be presented by the Secretary of the Treasury with the approbation of the President of the US. in all matters of detail necessary for preventing the evasions of this law and for carrying the same into effectual execution.
                           
                        
                     
                  
                                          
                     
                            Th:J. to mr Gallatin
                        
                            Mar. 30. 08.
                        

                     The above is a very imperfect sketch (for I am not in a condition to think attentively) of what your better knolege of the subject will enable you prepare for preventing the evasions of the law at Passamaquoddy, St. Mary’s and everywhere else as to provisions & lumber. if you will prepare something on these or any other ideas you like better, mr Eppes will give them to mr Newton (or you can inclose them to him yourself) and he will push them through the house. Affectte. salutns.
                  
               